



Exhibit 10(e)1


[sococmyklogoa02.jpg]


December 11, 2014






Mr. Chip Troxclair
1630 Westshore Drive
Houston, Texas 77094




Dear Chip:


We are pleased to extend you a conditional offer of employment for the position
of Vice President - Kemper Development. You will be an officer of Mississippi
Power Company and report directly to Ed Holland, and your expected start date
will be January 2, 2015.


The terms and conditions of your employment are as follows:


•
An annual base salary of $600,000 to be paid on a bi-weekly basis in accordance
with the Company's normal payroll practices.



•
Participation in the Company's annual variable pay plan; the Performance Pay
Program (PPP). Your Target Award under this plan is 100% of annual base salary.
The actual amount of any award you may receive can range from 0-200% of target
based upon company, business unit and individual performance.



•
A signing bonus of $275,000 payable within 30 days from date of hire.



•
Payment of all reasonable travel and commuting expenses related to the Kemper
Project, including use of System Air for commuting between Houston/Charlotte and
Meridian. As appropriate, such expense repayments will be grossed-up where
subject to personal income tax.



•
Participation in the capital accumulation plans sponsored by the Company for
similarly situated employees including the Southern Company Employee Savings
Plan, the Southern Company Supplemental Benefit Plan and the Southern Company
Deferred Compensation Plan pursuant to the terms and eligibility requirement of
those plans.



•
You will receive paid holidays (10 per year) and 20 days (160 hours) of
vacation.






--------------------------------------------------------------------------------







•
Safe and effective completion bonus as described in Attachment 1.



Southern Company strictly prohibits its employees from using or disseminating
any confidential information of a prior employer and related materials while
employed by Southern Company. We are hereby advising you that Southern Company
does not want such confidential information nor does Southern Company want you
to utilize such information while employed at Southern Company. By signing this
letter, you agree that to the extent that you have any confidential information
from any previous employer or any of its affiliated companies, you will not use,
disclose or disseminate that confidential information, directly or indirectly,
while employed by Southern Company. You further agree that all confidential
records, documents, and similar items of your former employer shall not be
utilized while employed with Southern Company


This offer is contingent upon you successfully meeting Southern Company's
employment requirements which include, but are not limited to, verification of
your application, a satisfactory background investigation and drug screen. We
will contact you to confirm your start date after these employment requirements
have been completed.


Your medical coverage begins on your first day of employment. You will receive
information from our Employee Service Center within 10 days of your start date
that provides directions on enrolling for your benefits coverages. In the
interim, if you need medical attention, you will be covered under a basic
benefit plan which consists of medical, long-term disability, and
non-contributory life insurance.


We look forward to having you as part of our team! If you have any questions,
please don't hesitate to contact me.


Sincerely,


/s/G. Edison Holland









--------------------------------------------------------------------------------





SOUTHERN COMPANY
ATTACHMENT 1


For purposes of this letter agreement, it is agreed that the Executive's
entitlement to all or part of the target bonus for safe and effective completion
of the Kemper Project (as defined below) will include the following
considerations, as determined in the sole discretion of the chief executive
officer ("CEO") of Mississippi Power Company (the "Company").


•
Adherence to all policies, procedures, regulation and laws of and applicable to
the Company, including without limitation:



—   Ethical and Legal Compliance Expectations
—   Equal Employment/ Harassment
—   Workplace Threats and Violence
—   Electronic Communications
—   Safety and the Environment
—   Drugs and Alcohol
—   Conflict of Interest




•
Consistent commitment to the Company's standards of personal and workplace
safety, process safety management and ethical conduct, as exhibited through tone
from the top communications and behaviors, and effective execution of related
policies and practices



•"Completion" of the Kemper Project shall occur when Kemper IGCC is placed in
service.


The following schedule reflects the target bonus payable to Executive upon
authorization of the CEO following Completion of the Kemper Project as of the
listed dates:


 
On or before October 31, 2015
up to $1,000,000
 
On or before November 30, 2015
up to  $900,000
 
On or before December 31, 2015
up to   $800,000
 
On or before January 31, 2016
up to   $700,000
 
On or before February 29, 2016
up to   $600,000
 
On or before March 31,2016
up to   $500,000



Any bonus payment authorized by the CEO shall be paid no later than thirty (30)
days following Completion of the Kemper Project.







